Sixth Division
                                                                          December 21, 2007


No. 1-06-1011

THE PEOPLE OF THE STATE OF ILLINOIS                                )    Appeal from the Circuit Court of
                                                                   )    Cook County
        Plaintiff-Appellee,                                        )
                                                                   )
                v.                                                 )    99 CR 22451
                                                                   )
MAURICE SIMS,                                                      )
                                                                   )    Honorable
        Defendant-Appellant.                                       )    Diane Gordon Cannon,
                                                                   )    Judge Presiding

        PRESIDING JUSTICE McBRIDE delivered the opinion of the court:

        Defendant Maurice Sims appeals from an order of the circuit court of Cook County granting

the State’s motion to dismiss his petition for relief pursuant to section 2-1401 of the Code of Civil

Procedure. 735 ILCS 5/2-1401 (West 2004). On appeal, defendant contends that his term of 12

years’ imprisonment for aggravated kidnapping during the commission of an attempted armed robbery

is void because the trial court failed to comply with section 5-3-1 of the Unified Code of Corrections

(Code) (730 ILCS 5/5-3-1) (West 2004)).

        The record shows that defendant was charged by information with multiple counts of

aggravated kidnapping, vehicular invasion, attempted armed robbery, aggravated unlawful restraint,

and unlawful use of a weapon. On March 13, 2002, defense counsel requested a conference pursuant

to Supreme Court Rule 402 (177 Ill. 2d R. 402). The trial court then explained to defendant that

during the conference she would meet with the parties’ attorneys and review defendant’s background

as well as the facts of the case. Defendant confirmed that he understood and that he wished to have the

conference.

        Following the Rule 402 conference, defense counsel informed the court that defendant wished
1-06-1011


to withdraw his previously entered plea of not guilty to the crime of aggravated kidnapping during the

commission of an attempted armed robbery and enter a plea of guilty to that charge. Defense counsel

also stated that the parties had agreed that in exchange for a plea of guilty, defendant would be

sentenced to 12 years’ imprisonment.

        Before entering his plea, the trial court advised defendant of the minimum and maximum

sentences for each offense charged, and defendant indicated that he was not promised anything in

exchange for pleading guilty other than the 12-year prison sentence, of which he would serve 85% with

credit for the time already spent in presentence custody. A factual basis for the plea revealed that about

11 a.m. on September 17, 1999, Prahalad and Narhari Thakkar left a bank after having withdrawn

money, and defendant, who had been standing next to them inside the bank, left at the same time.

Following a brief conversation in the parking lot, all three entered Prahalad and Narhari’s vehicle.

Defendant put a gun to Prahalad’s neck and demanded that he start driving and that he give defendant

the money he withdrew from the bank. Prahalad gave defendant $596. Defendant then pulled

Prahalad’s sleeve, which caused him to strike another car with his vehicle. Defendant exited the car

and left the scene, but was arrested several blocks away and subsequently identified by Prahalad and

Narhari. The police recovered a handgun from defendant, which Prahalad and Narhari also identified.

Defendant later gave a handwritten statement admitting to his involvement in the crime. Several days

later, Prahalad discovered that the money he had given defendant had been left inside of his car.

        The court then proceeded to sentencing, noting that defendant had waived his right to a

presentence investigation report (PSI). At the conclusion of the plea proceeding, the trial court

sentenced defendant to the agreed term of 12 years’ imprisonment. The court then admonished

defendant of his right to appeal and informed him of the necessity of filing a motion to withdraw his



                                                    2
1-06-1011


guilty plea before doing so. Defendant did not file a motion to withdraw his guilty plea and vacate the

judgment or otherwise attempt to perfect an appeal from it.

        On January 12, 2004, defendant filed a pro se petition for relief under the Post-Conviction

Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2004)). In his petition, defendant alleged, among

other things, that he was denied due process and effective assistance of counsel when his trial counsel

misrepresented the amount of time he would receive in exchange for his guilty plea. At a hearing on

the petition, the court appointed counsel for defendant and advanced his petition for second-stage

proceedings.

        On June 7, 2005, defendant's appointed counsel asked for a continuance on defendant's

postconviction petition and filed a petition pursuant to section 2-1401 of the Code of Civil Procedure.

Defendant alleged in his petition that the trial court did not have jurisdiction to sentence him without a

prior investigation and report and that his waiver of a PSI was not valid where the court failed to make

a specific finding on the record as to his criminal history pursuant to section 5-3-1 of the Code. 730

ILCS 5/5-3-1 (West 2004). In response to defendant's arguments, the trial court requested defendant

to provide case law in support of his position. The court then found that the cases relied on by

defendant did not support his position because the cases did not concern a negotiated plea agreement.

At that point, the court requested that defendant file a memorandum in support of his position.

        On July 7, 2005, defendant filed such a memorandum in which he argued that the trial court

improperly moved sua sponte to dismiss his petition in violation of the express requirement that the

opponent move to dismiss or file an answer. See 735 ILCS 5/2-1401 (West 2004). Defendant further

argued that he set forth a legally sufficient claim for relief under section 5-3-1 (730 ILCS 5/5-3-1

(West 2004)) in his petition.



                                                     3
1-06-1011


        On August 24, 2005, the State moved to dismiss defendant's petition on the grounds that it was

barred by the two-year statute of limitations, that it was unsupported by affidavits, and that it failed to

raise any meritorious issues. On October 6, 2005, defendant filed a memorandum of law in opposition

to the State's motion to dismiss.

        Following a hearing on November 22, 2005, the court found that defendant's sentence was not

void because there was a negotiated plea between the parties and the court imposed the agreed-upon

sentence. The court then granted the State's motion to dismiss defendant's section 2-1401 petition as

untimely.

        In this appeal from that order, defendant contends that the circuit court erred in dismissing his

section 2-1401 petition. He maintains that his sentence is void because the trial court accepted his

waiver of a PSI without making a specific finding on the record of his criminal history as required by

section 5-3-1 of the Code. He claims that a sentence which does not conform to a statutory

requirement is void and, accordingly, that this court should vacate his sentence and remand his cause

for a new sentencing hearing.

        The State responds that the trial court’s failure to make a specific finding on the record as to

defendant’s criminal history does not render his sentence void but, rather, voidable. The State

maintains that because judgment on defendant’s negotiated guilty plea was entered by a court with

jurisdiction and defendant failed to allege grounds for excusing the delay in filing his petition, the

circuit court properly dismissed his petition as untimely.

        Section 2-1401 provides a comprehensive statutory procedure for defendants to challenge final

orders and judgments more than 30 days after they were entered. People v. Pinkonsly, 207 Ill. 2d 555,

562 (2003). Generally, a section 2-1401 petition filed more than two years after the challenged



                                                     4
1-06-1011


judgment cannot be considered absent a clear showing that the person seeking relief was under a legal

disability or duress or the grounds for relief were fraudulently concealed. Pinkonsly, 207 Ill. 2d at 562.

Where the judgment being challenged is void, however, defendant may seek relief beyond the two-year

limitation of section 2-1401. People v. Gosier, 205 Ill. 2d 198, 206 (2001). For the following reasons,

we find that the exception for permitting a defendant to seek section 2-1401 relief beyond the

statutorily prescribed limitations period is not present in this case and that defendant’s sentence is not

void.

        In People v. Davis, 156 Ill. 2d 149, 155 (1993), the supreme court distinguished between a

void and voidable order. The court determined that a resulting judgment is rendered void and may be

attacked indirectly or directly at any time where the court lacks jurisdiction, whereas a voidable

judgment is one entered erroneously by a court having jurisdiction and is not subject to collateral

attack. Davis, 156 Ill. 2d at 156. The court further determined that the jurisdiction of a trial court is

conferred by the Illinois Constitution, not by the personal rights of a defendant, and once a court has

acquired jurisdiction, no subsequent error or irregularity will oust the jurisdiction thus acquired. Davis,

156 Ill. 2d at 156. Thus, a judgment may be void where a court exceeded its jurisdiction, but a court

will not lose jurisdiction because it makes a mistake in determining either the facts, the law, or both.

Davis, 156 Ill. 2d at 156.

        We acknowledge that a court’s jurisdiction can be limited in imposing a particular sentence.

The supreme court has long recognized that the legislature has the authority to establish the nature and

extent of criminal penalties and that a trial court is obligated to impose the criminal penalties mandated

by the legislature. See People v. Wade, 116 Ill. 2d 1, 6 (1987). Thus, a court exceeds its authority and

acts without jurisdiction if it orders a sentence that is lesser or greater than authorized by statute.



                                                      5
1-06-1011


Wade, 116 Ill. 2d at 6; People v. Perruquet, 181 Ill. App. 3d 660, 663 (1989). In these circumstances,

the supreme court has declared that the sentence, or portion thereof, that is not authorized by statute is

void. See, e.g., Wade, 116 Ill. 2d at 6 (declaring void an order of probation where defendant was

ineligible for probation due to his prior convictions); People v. Arna, 168 Ill. 2d 107, 112-13 (1995)

(declaring order imposing concurrent sentences void where consecutive sentences were mandated by

statute); People v. Williams, 179 Ill. 2d 331, 336 (1997) (joint imposition of two consecutive sentences

for a single offense exceeded statutory restrictions and was therefore void); People v. Harris, 203 Ill.

2d 111, 119-21 (2003) (finding that, where consecutive sentences were statutorily mandated, order

imposing concurrent sentences was void); Pinkonsly, 207 Ill. 2d at 568-69 (extended-term portion of

sentence not authorized by statute and therefore void); People v. Thompson, 209 Ill. 2d 19, 23-24

(2004) (same).

        With these principles in mind, we address defendant’s claim of trial court error in sentencing.

        Section 5-3-1 provides, in relevant part:

                         "A defendant shall not be sentenced for a felony before a

                 written presentence report of investigation is presented to and

                 considered by the court.

                         However, other than for felony sex offenders being considered

                 for probation, the court need not order a presentence report of

                 investigation where both parties agree to the imposition of a specific

                 sentence, provided there is a finding made for the record as to the

                 defendant's history of delinquency or criminality, including any

                 previous sentence to a term of probation, periodic imprisonment,



                                                     6
1-06-1011


                conditional discharge, or imprisonment." 730 ILCS 5/5-3-1 (West

                2004).

        The record in this case shows that the parties agreed to a specific sentence of 12 years’

imprisonment in exchange for the plea of guilty. However, the record does not contain an "on the

record" finding by the trial court of defendant’s history of delinquency or criminality. The failure to

enter that finding on the record was error, but under the circumstances of this case, merely rendered

defendant’s sentence voidable.

        The trial court clearly had personal and subject matter jurisdiction over defendant and, thus,

authority to enter a conviction and sentence on the charged offense. The Illinois Constitution, not

section 5-3-1 of the Code, gives the court jurisdiction to accept a guilty plea and impose sentence. See

Davis, 156 Ill. 2d at 156. The case law reviewed above establishes that the nature and duration of the

criminal penalties enacted by the legislature serve as jurisdictional limitations on the power of the court

and that a court exceeds its authority when it imposes a sentence that is lesser or greater than

authorized by statute. See Wade, 116 Ill. 2d at 6; Perruquet, 181 Ill. App. 3d at 663. Here, however,

the record reveals that the court did not exceed its authority when it imposed the agreed-upon 12-year

term of imprisonment, and we are unpersuaded that the failure to follow section 5-3-1 deprived the

court of jurisdiction and rendered the negotiated guilty plea and sentence void. Accordingly, in this

case, the lack of an on-the-record finding of defendant’s history of delinquency or criminality did not

deprive the court of jurisdiction over defendant or render his sentence void. It therefore follows that the

circuit court properly dismissed defendant’s section 2-1401 petition as untimely since he offered no

cognizable reason to toll the limitations period.

        In reaching this conclusion, we have considered the cases cited by defendant that he claims are



                                                     7
1-06-1011


analogous to the present case. See People v. Walton, 357 Ill. App. 3d 819 (2005); People v. Evans,

273 Ill. App. 3d 252 (1994); People v. Olivarez, 279 Ill. App. 3d 90 (1996). In each case, the

appellate court held that the trial court erred by accepting a negotiated guilty plea and imposing

sentence without considering a presentence report and without having made a finding for the record as

to the defendant’s criminal history. See Walton, 357 Ill. App. 3d at 822; Evans, 273 Ill. App. 3d at

255-56; Olivarez, 279 Ill. App. 3d at 100. Accordingly, the court vacated the defendant’s sentence and

remanded the cause for a new sentencing hearing. Walton, 357 Ill. App. 3d at 824; Evans, 273 Ill.

App. 3d at 257; Olivarez, 279 Ill. App. 3d at 100. In Walton, 357 Ill. App. 3d at 822, the court

clarified that only the trial court’s approval of the sentence constituted error, but that the error did not

equate to a problem with the negotiation process or invalidate the defendant’s guilty plea.

        These cases are readily distinguishable from the present case. Most importantly, all of these

cases involved claims that were brought in a timely direct appeal, and therefore, they do not involve the

procedural posture of this case nor do they address the specific issue before this court. At most, these

cases stand for the proposition that the trial court is required to strictly comply with the requirements of

section 5-3-1 and that the failure to do constitutes error. The dispute in the present case is not whether

the trial court erred by accepting defendant’s waiver of the PSI and imposing a sentence without

making a finding for the record as to defendant’s criminal history. Rather, the question is whether that

error deprived the trial court of jurisdiction and therefore rendered the judgment and sentence against

defendant void. This question is not addressed or answered by any of these cases.

        We have also considered People v. Johnson, 97 Ill. App. 3d 976 (1981), which defendant relies

upon as his sole authority for the proposition that a sentence imposed in violation of section 5-3-1 is

void. In Johnson, 97 Ill. App. 3d at 977, defendant entered an unnegotiated guilty plea, signed a



                                                      8
1-06-1011


waiver of his right to a PSI, and was sentenced to serve two 10-year concurrent terms. No direct

appeal was taken. Defendant subsequently filed a postconviction petition seeking reduction of his

sentence under section 122-1 et seq. of the Criminal Code of 1961 (Ill. Rev. Stat. 1979, ch. 38, par.

122-1 et seq.) and section 72 of the Civil Practice Act (Ill. Rev. Stat. 1979, ch. 110, par. 72), and the

trial court reduced defendant’s sentences to two six-year terms. Johnson, 97 Ill. App. 3d at 977. On

appeal, the court held that the trial court’s vacature of defendant’s original sentence was proper

because a PSI cannot be waived in the absence of an agreement regarding sentence. Johnson, 97 Ill.

App. 3d at 979. The court further held, however, that the trial court’s reduction of defendant’s

sentence without reference to a PSI was improper and therefore remanded the cause for resentencing.

Johnson, 97 Ill. App. 3d at 979. In reaching this conclusion, the court held that a trial court is without

jurisdiction to sentence a defendant in the absence of a PSI. Johnson, 97 Ill. App. 3d at 978-79.

        We find defendant’s reliance upon Johnson to be misplaced. Initially, the defendant in Johnson

entered an unnegotiated guilty plea, whereas defendant in this case entered a negotiated guilty plea.

Therefore, Johnson did not involve the portion of section 5-3-1 at issue in this case, which provides that

“the court need not order a presentence report of investigation where both parties agree to the

imposition of a specific sentence, provided there is a finding made for the record as to the defendant's

history of delinquency or criminality.” 730 ILCS 5/5-3-1 (West 2004). More importantly, Johnson

cited to no authority for its holding that a sentence imposed in the absence of a PSI is void. See

Johnson, 97 Ill. App. 3d at 979. We disagree with this statement and, as previously discussed, believe

that the failure to state defendant’s criminal background on the record did not oust the court of

jurisdiction and render defendant’s sentence void, but instead made that sentence merely “voidable.”

        Accordingly, we affirm the order of the circuit court of Cook County granting the State’s



                                                     9
1-06-1011


motion to dismiss defendant’s section 2-1401 petition.

       Affirmed.

       GARCIA, J., concurs.

       R.E. GORDON, J., dissents.




                                                  10
1-06-1011


        JUSTICE ROBERT E. GORDON, dissenting:

        I respectfully dissent because the sentence that was handed down by the trial court is void, not

voidable as the majority holds.

        As the majority noted, our supreme court explained the difference between void and voidable

in People v. Davis, 156 Ill. 2d 149 (1993). The supreme court in Davis held that the order before it

was voidable, not void. The trial court in Davis had entered an order in violation of the double

jeopardy clause. Davis, 156 Ill. 2d at 157. The supreme court held that the order was merely voidable

because double jeopardy is “a personal privilege which may be waived.” Davis, 156 Ill. 2d at 157. It

was the fact that the error concerned a personal, waivable right of the defendant that led our supreme

court to find that the order was merely voidable.

        In the case at bar, the error concerned a criminal history finding. In contrast to the error in

Davis, our supreme court and this court have repeatedly held that the criminal history finding is not a

personal right of the defendant. The supreme court and this court have repeatedly held that the

requirements of section 5-3-1 are for the enlightenment of the court, and thus are not personal rights of

the defendant that can be waived. People v. Youngbey, 82 Ill. 2d 556, 565 (1980) (presentence report

is “for the enlightenment of the court” and is “not a personal right of the defendant” and thus “cannot

be waived”); People v. Walton, 357 Ill. App. 3d 819, 821 (2005) (defendant may not waive

presentence report because it “serves to enlighten the court”); People v. Evans, 273 Ill. App. 3d 252,

255 (1994) (presentence report is “for the enlightenment of the court”). Thus, the reasoning of Davis

compels a finding that the order in our case is void.

        People v. Johnson, 97 Ill. App. 3d 976 (1981), is directly on point. Like the defendant in the

case at bar, the Johnson defendant waived his right to a presentence report. Like the trial court in the



                                                    11
1-06-1011


case at bar, the trial court in Johnson sentenced the defendant without either a presentence report or a

criminal history finding. Like the defendant in the case at bar, the Johnson defendant filed a

postconviction petition, rather than a direct appeal. Like we did once before in Johnson, this court

should hold again that a sentence is void where the trial court sentenced the defendant in violation of

section 3-1, without a presentence report or a criminal history finding. Johnson, 97 Ill. App. 3d at 978-

79.

        The majority attempts to distinguish Johnson because in Johnson, the defendant entered an

unnegotiated plea and thus section 3-1 required a presentence report instead of a criminal history

finding. This is a distinction without a difference. Whether it was a presentence report or a criminal

history finding that was missing, section 3-1 was still violated in both cases. The point in Johnson is

that a violation of section 3-1 renders a sentence void.

        The majority also claimed that “Johnson cited no authority for its holding that a sentence

imposed in the absence of a PSI is void.” Slip op. at 10. This statement is factually incorrect. This

court in Johnson cited the authority of our own supreme court, which held that a presentence report

was “mandatory” and not a personal, waivable right of the defendant. Johnson, 97 Ill. App. 3d at 978-

79, citing Youngbey, 82 Ill. 2d at 561. Johnson is directly on point, and I respectfully cannot find a

reason to disregard our own precedent.

        The majority finds the order voidable because the “Illinois Constitution, not section 5-3-1 of the

Code, gives the court jurisdiction to accept a guilty plea and impose sentence.” Slip op. at 7. Section 9

of article VI of the Illinois Constitution (Ill. Const. 1970, art. VI, § 9) provides that: “Circuit Courts

shall have original jurisdiction of all justiciable matters except when the Supreme Court has original

and exclusive jurisdiction.” Recent cases have “given article VI a broad construction in the general



                                                     12
1-06-1011


civil context, reading it to bar the legislature from setting conditions for the court’s jurisdiction.” In re

Alex T., 375 Ill. App. 3d 758, 7-60 (2007).

        However, our supreme court has “continued to recognize the principle of statutory limitation of

jurisdiction in criminal cases.” In re Alex T., 375 Ill. App. 3d at 760 (holding trial court order void).

For example, in People v. Thompson, 209 Ill. 2d 19, 22-25 (2004), our supreme court rejected the

State’s “merely voidable” argument and held that the trial court lacked jurisdiction to impose a

sentence in a criminal case, because the trial court failed to follow a statute. Similarly, in People v.

Harris, 203 Ill. 2d 111, 119-20 (2003), the supreme court upheld an appellate court when it sua sponte

vacated a trial court’s sentencing order for failing to follow a statute. In the case at bar, finding the

sentence void would uphold the distinction between civil and criminal cases drawn by our own

supreme court.

        As this court has held before, the fact that the defendant entered a negotiated plea does not

render the trial court’s error harmless. Evans, 273 Ill. App. 3d at 256. In Evans, like in the case at bar,

the defendant negotiated a plea and there was an agreed-upon sentence. Evans, 273 Ill. App. 3d at

254-55. The State’s Attorney in Evans did state the criminal history background on the record, but told

“only half the story.” Evans, 273 Ill. App. 3d at 256. Thus, the trial court in Evans was left with an

erroneous impression about the extent of the defendant’s criminal history when it chose to abide by the

agreed-upon sentence. The State argued that any error was harmless, reasoning that since the

defendant was sentenced according to the agreement, he could not have been harmed. Evans, 273 Ill.

App. 3d at 256.

         In Evans, we explained that the State’s argument “misapprehends the purpose of the statue.”

Evans, 273 Ill. App. 3d at 256. We stated that the primary purpose of the statute is to make sure that



                                                     13
1-06-1011


“the sentencing judge [is] aware of the dangerousness of a particular defendant.” Evans, 273 Ill. App.

3d at 256. The trial court must be made aware because it is the trial court that has “the duty and

responsibility in imposing a sentence, not the attorneys.” Evans, 273 Ill. App. 3d at 256.

         In assessing harm, the issue is not whether the defendant’s expectations were frustrated but

whether the trial court had the information it needed in order to satisfy “its responsibility” to sentence.

Evans, 273 Ill. App. 3d at 256. In Evans, we stated:

                “[S]ection 5-3-1 is primarily concerned with making the sentencing

                judge aware of the dangerousness of a particular defendant, and so the

                argument that the defendant could not realistically expect to receive

                less than the negotiated sentences misapprehends the purpose of the

                statute. The question is not whether the defendant could have received

                less time; rather the question is, should the defendant have received a

                greater sentence? The judge has the duty and responsibility in

                imposing a sentence, not the attorneys. The mere fact that the parties

                negotiate a plea does not remove the responsibility and burden of

                sentencing from the judge.” Evans, 273 Ill. App. 3d at 256.

      In the case at bar, as in Evans, the harm is to the justice system, not the defendant. “The question

is not whether [this] defendant could have received less time; rather, the question is, should the

defendant have received a greater sentence?” Evans, 273 Ill. App. 3d at 256. The irony is that even

though it is the defendant who is pressing for a vacated sentence, he may very well receive a greater

sentence on remand

        Like the agreed-upon sentence, the Rule 402 conference also does not somehow make up for



                                                     14
1-06-1011


the failure to state the criminal history on the record. On the date scheduled for trial in the case at bar,

the defense attorney asked for a conference pursuant to Supreme Court Rule 402, which governs plea

discussions. Prior to the Rule 402 conference, the trial court informed the defendant that it would “go

over your background as well as the facts of the case.” The trial court’s admonishment referred

generally to the defendant’s “background” but not specifically to criminal history. The language of

Rule 402 does not require a trial court to consider a defendant’s criminal history background. People

v. Walton, 357 Ill. App. 3d 819, 822 (2005) (holding that Supreme Court Rule 402 does not require a

trial court to consider a defendant’s criminal history).

        Even assuming that the State presented Sims’ criminal history background at the Rule 402

conference and the trial court fully considered it, there is no way for us to know whether the State

presented a complete or accurate criminal history, since there is no transcript of the Rule 402

conference. Assistant State’s Attorneys have been known to make mistakes. For example, in Evans,

the State’s Attorney stated an incomplete criminal history prior to the trial court’s Rule 402

admonishments, which led this court to vacate and remand. Evans, 273 Ill. App. 3d at 256-57. The

point of the requirement of stating the criminal history on the record is to empower judges and provide

a check on attorneys. Evans, 273 Ill. App. 3d at 256-57.

     For the foregoing reasons, I would affirm defendant's conviction, vacate his sentence, and remand

for proper sentencing pursuant to section 5-3-1 of the Unified Code of Corrections.

        Vacating and remanding the sentence would have no bearing on defendant's conviction.

Although the trial court improperly imposed the agreed-upon sentence without first making a finding

for the record as to defendant's criminal history, its error does not invalidate defendant's guilty plea.

Walton, 357 Ill. App. 3d at 824. Both the State and defendant are bound by the original terms of the



                                                     15
1-06-1011


agreement. Walton, 357 Ill. App. 3d at 824. Thus, it is only the trial court's decision to approve the

sentence that was flawed. Walton, 357 Ill. App. 3d at 824.

        On remand, the trial court should consider defendant's criminal history before deciding whether

the negotiated sentence is appropriate. Only if the trial court does not agree with the 12-year sentence

should the defendant be allowed to withdraw his guilty plea. Walton, 357 Ill. App. 3d at 824.

        I realize that three years had elapsed before the defendant filed his section 1401 petition to

declare his sentencing order void. However, the trial court can correct the error by merely making a

criminal history finding and considering it at resentencing. Johnson, 97 Ill. App. 3d at 979 (trial court

must consider presentence report at resentencing, after case remanded due to void sentencing order).

        In addition, “[i]t is a well-settled principle of law that a void order may be attacked at any time

or in any court, either directly or collaterally.” People v. Thompson, 209 Ill. 2d 19, 25 (2004). Thus,

the appellate court has not hesitated to declare a sentencing order void, even when more than 13 years

had elapsed since the defendant’s last appeal. People v. Muntaner, 339 Ill. App. 3d 887, 888-90

(2003) (discussed with approval in Thompson, 209 Ill. 2d at 26). The mere lapse of time does not add

legitimacy to a void order.




                                                    16